DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/04/20 has been considered by the examiner.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
4.	The disclosure is objected to because of the following informalities: on page 4, line 4 of the instant specification, "Gate Insulated" should be changed to --Insulated Gate--.
Appropriate correction is required.


Drawings
5.	The drawings are objected to because in instant figure 1, blank box 70 needs to be labeled "Gate Control Circuit".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

6.	The drawings are also objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of second control electrodes being provided as part of the claimed method, as recited on lines 2-3 of claim 9, must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
7.	Claim 1 is objected to because of the following informalities: 
	On line 30 of claim 1, "first-off voltage" should be changed to --first off-voltage--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

In claim 9, lines 2-4, the limitation that "a plurality of second control electrodes are provided" is indefinite because it is incorrect, i.e., none of the disclosed embodiments includes a plurality of second control electrodes 50 (note only a single control electrodes 50 is shown in instant figures 1, 3A-C and 8).
In claim 13, lines 24-25, the recitation that the fourth layer is provided between the first layer and the second layer is indefinite because it too is incorrect, i.e., it appears that this limitation should be amended so as to recite that the forth layer is provided between the first layer and the second electrode (i.e., similar to what is recited in claim 1, lines 24-25).


Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsudai et al, U.S. Patent No. 11,101,375.
As to claim 1, Matsudai et al '375 discloses, in figure 1,
a method for controlling a semiconductor device, the semiconductor device including:
a first electrode (20);
a second electrode (30) facing the first electrode;
a semiconductor part (10) provided between the first electrode and the second electrode; and
first to third control electrodes (40, 50 and 60, respectively) provided between the semiconductor part and the first electrode, the first to third control electrodes being electrically insulated from the semiconductor part and the first electrode and electrically isolated from each other (note that electrodes 40, 50 and 60 are insulated from the semiconductor part and from the first electrode and are also electrically isolated from each other by the respective insulated trenches 51 surrounding each control electrode),
the semiconductor part including a first layer (11) of a first conductivity type (n-type), a second layer (13) of a second conductivity type (p-type), a third layer (15) of the first conductivity type, and fourth layer (21) of the second conductivity type,
the first to third control electrodes extending in the first layer from front surface side (the side closest to first electrode 20) of the semiconductor part,
the second layer being provided between the first layer and the first electrode,
the third layer being selectively provided between the second layer and the first electrode, the third layer being electrically connected to the first electrode,
the fourth layer being provided between the first layer and the second electrode, the fourth layer being electrically connected to the second electrode,
the method comprising:

applying a second control voltage (the control voltage on line 55) between the second control electrode and the first electrode, the second control voltage being a second off-voltage that is less than a second threshold voltage of the second control electrode;
applying a third control voltage (the control voltage on line 65) between the third control electrode and the first electrode, the third control voltage being a third off-voltage that is less than a third threshold voltage of the third control electrode;
increasing the first control voltage from the first off-voltage to a first on-voltage at a first timing, the first on-voltage being greater than the first threshold voltage (note figure 2 of Matsudai et al '375 which shows increasing the first control voltage from the first off-voltage to a first on-voltage at a first timing, i.e., when the first control voltage transitions from logic low level to logic high-level);
increasing the second control voltage from the second off-voltage to a second on-voltage at a second timing, the second on-voltage being greater than the second threshold voltage (again note figure 2 of Matsudai et al '375 which shows increasing the second control voltage from the second off-voltage to a second on-voltage at a second timing, i.e., when the second control voltage transitions from logic low level to logic high-level);
increasing the third control voltage from the third off-voltage to a third on-voltage at a third timing, the third on-voltage being greater than the third threshold voltage (again note figure 2 of Matsudai et al '375 which shows increasing the third control voltage from the third off-voltage to a third on-voltage at a third timing, i.e., when the third control voltage transitions from logic low level to logic high-level);
reducing the third control voltage from the third on-voltage to a lower level than the third threshold voltage at a fourth timing after the first two third timings (again note figure 2 of Matsudai et al '375 which shows reducing the third control voltage from the third on-voltage to a lower level than the third threshold voltage at a fourth timing, i.e., when the third control voltage transitions from the high logic level to the low logic level);
reducing the second control voltage from the second on-voltage to a lower level than the second threshold voltage at a fifth timing after the fourth timing (again note figure 2 of Matsudai et al '375 which shows reducing the second control voltage from the second on-voltage to a lower level than the second threshold voltage at a fifth timing, i.e., when the second control voltage transitions from the high logic level to the low logic level); and
reducing the first control voltage from the first on-voltage to a lower level than the first threshold voltage at a sixth timing after the fifth timing (again note figure 2 of Matsudai et al '375 which shows reducing the first control voltage from the first on-voltage to a lower level than the first threshold voltage at a sixth timing, i.e., when the first control voltage transitions from the high logic level to the low logic level).
As to claims 2-8 and 10-12, the functional limitations of these claims will be inherent during the operation of the Matsudai et al '375 figure 1 semiconductor device, note the timing waveforms of the respective control voltages applied to control electrodes 40 through 60, and see column 6, line 24 through column 7, line 33 of Matsudai et al '375.
As to claim 9, as noted above this claim is indefinite because it is incorrect to recite a plurality of the second control electrodes, and note that Matsudai et al '375 shows that the number of third control 
As to claims 13-20, these claims are rejected using the same analysis as that forth above with regard to claims 1-12.
Prior Art Not Relied Upon
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note also figure 1 of Matsudai et al '268 which is also seen to anticipate claims 1-20 (note figure 2A of this reference which shows the first to third control voltages applied to the three control electrodes 41, 51 and 71).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        November 15, 2021